Citation Nr: 0942130	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  00-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for blindness, as due 
to a head injury with concussion.

2.  Entitlement to service connection for aphonia, as due to 
a head injury with concussion.

3.  Entitlement to service connection for the residuals of a 
cerebral vascular accident, as due to a head injury with 
concussion.

4.  Entitlement to service connection for a seizure disorder, 
as due to a head injury with concussion.

5.  Entitlement to service connection for depression, as due 
to a head injury with concussion.




REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968 and from June 1970 to April 1982.  He also had 
National Guard service from April to August 1982.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2004 and June 2006.  Each time, 
the Board remanded the following issues for further 
development:  Entitlement to service connection for 
blindness; entitlement to service connection for aphonia; 
entitlement to service connection for the residuals of a 
cerebral vascular accident; entitlement to service connection 
for a seizure disorder; and entitlement to service connection 
for depression.  The Veteran contended that all such 
disabilities were due to a head injury with concussion in 
service.  

Following the requested development, the VA Appeals 
Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of entitlement to service connection for 
each of those disabilities.  Thereafter, the case was 
returned to the Board for further appellate action.

Unfortunately, after reviewing the claims file, the Board 
finds that still additional development is warranted prior to 
further consideration by the Board.  Therefore, the appeal is 
REMANDED to the RO via the AMC, in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


REMAND

A review of the evidence, such as a VA treatment record, 
dated in August 1995, and the report of the Veteran's January 
2009 VA psychiatric examination, discloses that he receives 
Social Security disability benefits.  The records associated 
with the award of those benefits have not been requested for 
association with the claims file.  Accordingly, the case is 
remanded for the following actions:

1.  Contact the Social Security 
Administration and request the records 
associated with the Veteran's award of 
Social Security disability benefits.  
Such records should include, but are not 
limited to, a copy of the award letter 
and the medical records associated with 
the award.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002 and Supp. 2009); 38 C.F.R. 
§ 3.159(c)(2) (2009).

2.  When the actions in part 1 have been 
completed, undertake any other indicated 
development.  Then readjudicate the 
issues of entitlement to service 
connection for the following disorders:  
blindness; aphonia; the residuals of a 
cerebral vascular accident; a seizure 
disorder; and a psychiatric disability, 
claimed as depression.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

While no action is required of the Veteran unless he is 
notified otherwise, he is advised that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

